EXAMINER’S COMMENT
1.	The amendment to the claims, specification, and new drawing filed on 01/27/2022 have been entered.

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Claims 20, 22, 25, 26, 30, 31, 34, and 35 were amended into independent form to include limitations previously indicated as allowable in their respective claims in the Office action mailed on 10/29/2021.  None of the prior art either alone or in combination teach or suggest all the structural and functional limitations as specifically recited in claims 20, 22, 25, 26, 30, 31, 34, and 35.
More specifically with respect to independent claims 20 and 35, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations and further reciting a track extending along the vertical frame and having a plurality of apertures at different heights; and a slider for mounting the upper guide to the track, the slider including a pin for engaging the plurality of apertures on the track to position the upper guide at the different heights.
With respect to independent claims 22 and 31, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations and further reciting wherein the lower guide is positioned laterally offset relative to the upper guide such that the cord slants laterally outwardly from the lower guide to the upper guide.
With respect to independent claim 25, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations and further reciting a vertical track extends along the vertical frame, and wherein a guide mount connects the upper guide to the vertical frame, the guide mount comprising a slider slidably coupled to the track for vertically translating the upper guide to the different heights.

With respect to independent claim 30, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations and further reciting wherein the lower guide is mounted to a telescopic post on a swivel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW S LO/Primary Examiner, Art Unit 3784